Name: Commission Regulation (EEC) No 687/80 of 20 March 1980 re-establishing the levying of customs duties on floor cloths, dish cloths, dusters and the like, other than knitted or chrocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/24 Official Journal of the European Communities 22. 3 . 80 COMMISSION REGULATION (EEC) No 687/80 of 20 March 1980 re-establishing the levying of customs duties on floor cloths , dish cloths , dusters and the like , other than knitted or crocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas, in respect of floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 , the ceiling should be one tonne ; whereas , on 7 March 1980 , the amounts of imports into the Community of the products in question origi ­ nating in China, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Article 1 As from 25 March 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in China : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) 12) (3 ) (4 ) 1130 113 62.05 C 62.05 ex 20 ; 40 Other made up textile articles ( including dress patterns) : C. Floor cloths , dish cloths , dusters and the like , other than of jute and other textile bast fibres falling within heading No 57.03 , or of coir : Floor cloths , dish cloths , dusters and the like , other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( i ) OJ No L 332, 27 . 12 . 1979 , p. 1 . 22. 3 . 80 Official Journal of the European Communities No L 76/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission